Citation Nr: 1200997	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-35 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for duodenal ulcer.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1974 to September 1975, with a prior period of active duty for training (ACDUTRA) from July 1973 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts denied the Veteran's petition to reopen the previously denied claim for service connection for a duodenal ulcer.

In November 2010, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  By an unappealed September 1976 decision, the RO denied service connection for a duodenal ulcer.  

2.  Evidence received after the September 1976 denial of service connection for a duodenal ulcer relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

3.  Clear and unmistakable evidence shows that the Veteran's duodenal ulcer preexisted his service and was aggravated beyond its natural progression during such service.



CONCLUSIONS OF LAW

1.  The RO's September 1976 denial of service connection for a duodenal ulcer is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  Evidence received since the final September 1976 decision is new and material, and the claim for service connection for a duodenal ulcer is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

3.  Resolving reasonable doubt in favor of the Veteran, he has a preexisting duodenal ulcer that was aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a duodenal ulcer, as well as the underlying de novo aspect of this appeal, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

	A.  New & Material

The Veteran was initially denied service connection for a duodenal ulcer in September 1976 because the evidence did not show that the Veteran's preexisting duodenal ulcer was aggravated by his military service.  In other words, evidence of record did not reflect a nexus between a duodenal ulcer and his active duty.  After receiving notice of the September 1976 decision, the Veteran did not initiate an appeal of that denial.  Later, in September 2006, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the September 1976 rating decision consisted of the Veteran's service treatment records (STRs), a record from D.M., M.D. dated in May 1976, a VA hospitalization record dated in May 1976, a VA examination dated in August 1976, and the Veteran's contentions.  His STRs show that he was hospitalized from March 1975 to April 1975 for his ulcer.  The Veteran reported that he had had duodenal ulcer disease since age 11 manifested mostly by pain.  He vomited blood in October and November 1974, but did not require transfusions or hospitalizations.  He recently had an increase in pain so that it awakened him at night.  An upper GI in March 1975 showed a deformed duodenal bulb with at least one ulcer crater.  The Veteran was diagnosed with a peptic ulcer and discharge from service was recommended.  Medical Board proceedings in April 1975 show that the Veteran was diagnosed with peptic ulcer disease and that such disorder was found to have preexisted service and was not aggravated by service.  The May 1976 letter from Dr. D.M. shows that the Veteran had a perforated ulcer when he was hospitalized in service.  The Veteran was also hospitalized with duodenal ulcer disease in May 1976.  At the August 1976 VA examination, the Veteran reported that since discharge from service, he had had episodes off and on of abdominal pain with nausea and occasional episodes of tarry stools.  He was diagnosed with symptomatic duodenal ulcer disease that was chronic and acute.  No medical professional provided any opinion that the Veteran's preexisting ulcer was aggravated by his active duty.

Accordingly, at the time of the denial of the claim for service connection for a duodenal ulcer in September 1976, the claims folder contained no competent evidence of a nexus to the Veteran's military service.  Thus, the RO, in September 1976, denied the claim of service connection for a duodenal ulcer.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

The relevant evidence received since the September 1976 denial consists of VA treatment records dated through 2007, private treatment records dated through 2006, and the Veteran's contentions, including his testimony at the November 2010 hearing.  The Veteran's treatment records show abdominal complaints.  A private treatment record dated in December 1990 shows that the Veteran had a likely recurrence of peptic ulcer disease.  A VA active problem list dated in November 2006 includes a duodenal ulcer since June 2006.  The Veteran testified that although he did have an ulcer at age 11, he had had no problems until his military service.  He also testified having chronic ulcer problems since discharge from service.  

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a duodenal ulcer-namely, evidence that the Veteran's military service aggravated his preexisting ulcer.  In this case, the Veteran testified that although he had had an ulcer at age 11, he had no problems until service.  In service, the Veteran incurred a perforated ulcer and had to be hospitalized.  Therefore, based on the Veteran's testimony indicating no active problems at entrance to service, and since his STRs clearly show that he was hospitalized for his ulcer, the evidence indicates that his preexisting disability increased in severity in service.  Thus, this evidence supports a finding of aggravation by the Veteran's military service.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue. 

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that a injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2011).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3-2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the pre-existing disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the pre-existing disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board observes that when a claim for service connection is based upon an injury which occurred during a period of ACDUTRA or inactive duty training (INACDUTRA), presumptive periods and the presumption of sound of condition do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  In this case, the Veteran does not contend that his period of ACUDTRA in 1973, prior to his active duty from 1974 to 1975 aggravated his ulcer.  Therefore, in adjudicating this claim, the Board will not address the Veteran's period of ACDUTRA.
The Veteran's entrance examination in December 1974 did not show the diagnosis of a duodenal ulcer.  As discussed above, the Veteran was hospitalized from March 1975 to April 1975 for his duodenal ulcer.  The Veteran reported that he had had duodenal ulcer disease since age 11 manifested mostly by pain.  He vomited blood in October and November 1974, but did not require transfusions or hospitalizations.  He recently had an increase in pain so that it awakened him at night.  An upper GI in March 1975 showed a deformed duodenal bulb with at least one ulcer crater.  The Veteran was diagnosed with a peptic ulcer and discharge from service was recommended.  Medical Board proceedings in April 1975 show that the Veteran was diagnosed with peptic ulcer disease and that such disorder was found to have preexisted service and was not aggravated by service.  

According to post-service medical records, Dr. D.M.'s May 1976 letter shows that that the Veteran had a perforated ulcer when he was hospitalized in service.  The Veteran was also hospitalized with duodenal ulcer disease in May 1976.  At the August 1976 VA examination, the Veteran reported that since discharge from service, he had had episodes off and on of abdominal pain with nausea and occasional episodes of tarry stools.  He was diagnosed with symptomatic duodenal ulcer disease that was chronic and acute.  VA and private treatment records dated through 2007 show that the Veteran continues to have abdominal and gastrointestinal problems.  Additionally, a VA treatment record dated in November 2006 indicates that the Veteran has an active diagnosis of a duodenal ulcer.

The Veteran admitted at his November 2010 hearing that he had an ulcer at age 11.  However, it had been asymptomatic until military service.  He also testified that he has continued to have problems with his duodenal ulcer since service.  

Based on a review of the evidence, the Board finds that service connection for a duodenal ulcer is warranted.  Initially, the Board finds that the presumption of soundness has been rebutted.  Although the Veteran's entrance examination did not show that the Veteran had a duodenal ulcer, the Veteran's STRs show that he reported having an ulcer at age 11.  Furthermore, the Veteran himself at his November 2010 hearing admitted that his duodenal ulcer preexisted his military service.  Accordingly, clear and unmistakable evidence showing that the Veteran's duodenal ulcer preexisted service has been presented.  

Therefore, the remaining question is whether there is clear and unmistakable evidence that the Veteran's preexisting duodenal ulcer was aggravated beyond its natural progression during service.  Based on a review of the evidence, the Board concludes that the Veteran's preexisting duodenal ulcer was indeed so aggravated.  The Veteran has reported that his duodenal ulcer was asymptomatic prior to service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board finds the Veteran competent and credible regarding his reports that after age 11 and until his military service he had had no problems with his duodenal ulcer.  As discussed above, the Veteran was hospitalized in service for his duodenal ulcer and was opined to have a perforated ulcer in service.  In light of the Veteran's duodenal ulcer being asymptomatic prior to service, the Board finds that the hospitalization for the Veteran's duodenal ulcer in service is indicative of a worsening of the condition.  In this regard, the Board observes that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt at 297.  However, no medical professional has provided any indication that the Veteran's in-service hospitalization for a perforated ulcer was a temporary or intermittent flare-up as opposed to a worsening of the underlying condition.  

As noted above, a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Furthermore, there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b).  In this case, the Board finds that the hospitalization in service for a perforate ulcer shows an increase in disability.  No medical professional has provided any opinion to indicate that the increase in disability during the Veteran's active service was due to the natural progress of the disease.  Absent that specific finding, service connection based on aggravation beyond the natural progression of a preexisting duodenal ulcer disability is warranted.  

In reaching this conclusion, the Board acknowledges that the April 1975 Medical Board proceedings found that the Veteran's preexisting duodenal ulcer was not aggravated by his service.  However, the Veteran has subsequently testified that his ulcer was asymptomatic prior to service and his STRs clearly show an increase in his disability for the reasons set forth above.  Therefore, in light of the Veteran's competent and credible contentions, the Board cannot conclude that the Medical Board's findings are clear and unmistakable evidence that there was no aggravation of the Veteran's preexisting disability.  

Based on this evidentiary posture, the Board finds that the evidence supports a finding of the aggravation of the Veteran's preexisting duodenal ulcer.  Accordingly, in considering the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has a duodenal ulcer that was aggravated in service.  The evidence is in favor of the grant of service connection for a duodenal ulcer.  Service connection for a duodenal ulcer is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  









(CONTINUED ON NEXT PAGE)

ORDER

New and material sufficient to reopen a previously denied claim for service connection for a duodenal ulcer having been received, the appeal is granted to this extent.  

Entitlement to service connection for a duodenal ulcer is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


